Deen, Presiding Judge.
Workers’ compensation. Johnson worked in appellee’s records department and received a compensable injury when files fell from the top of a filing cabinet, injuring her neck and shoulder. After treatment, she returned to work with instructions not to lift more than twenty pounds. She later went on maternity leave. Upon her return she was told to catch up on a work backlog by a certain date and to improve her supervisory skills. She was subsequently terminated for failure to meet these requirements. She claims that, because of her diminished capacity to work which was caused by her injury, she *317could obtain only a lower-paying job than the one that she held at Northside. She filed for a change of condition award, but it was denied by the administrative law judge, who found that no change in condition had occurred. The superior court affirmed by applying the “any evidence” rule. Held:
Decided July 13, 1989.
Marcus, Moskowitz & Associates, David H. Moskowitz, for appellant.
Goldner, Sommers & Scrudder, Susan V. Sommers, for appellee.
We have reviewed the entire transcript and find no error. The court below correctly applied the “any evidence” rule to this case. Owen of Ga. v. Waugaman, 185 Ga. App. 827 (366 SE2d 173) (1988).

Judgment affirmed.


Birdsong and Benham, JJ., concur.